DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication 04/07/2022.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 04/07/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of providing a blockchain network capable of optimizing storage used by service nodes in the blockchain network is provided. The method includes steps of: (a) a specific service node among the service nodes, wherein the specific service node is configured to optimize its storage if one of optimization conditions is satisfied, generating blocks while synchronizing with other service nodes; and (b) the specific service node (bI) determining whether one of the optimization conditions is satisfied, by referring to one of (i) (i-1) a latest-block number of a latest block among the blocks and (i-2) a predetermined threshold number, and (ii) a predetermined threshold time and (b2) if one of the optimization conditions is satisfied, applying storage- optimizing operation to information on transactions in target blocks which are part of the blocks not optimized, wherein the target blocks are determined by referring to one of (i) and (ii). 
 
	Independent claims 1,5, 6-7,12,16-17,21-23,28 and 32, recite the uniquely distinct features of “wherein, at the step of (a), the specific service node performs or supports another device to perform a process of generating a 1-st new block corresponding to a 1-st new-block number while performing the synchronization wherein the 1-st new block is a block subsequent to the latest block, and wherein, at the step of (b), the specific service node performs or supports another device to perform (i) a process of determining one of the optimization conditions as satisfied if a difference between the 1-st new-block number and a latest optimized-block number of a latest optimized block is determined as same as or greater than the predetermined threshold number wherein the latest optimized block is a latest one among optimized blocks to which the storage- optimization operation has been applied, and (ii) if one of the optimization conditions is determined as satisfied, a process of selecting the target blocks, which are to be optimized, among the blocks stored therein, by referring to the 1-st new-block number and the predetermined threshold number, and then, and (iii) while maintaining header information of the YB:00846725.DOCX 4890-9823-2844, v. 1U.S. Patent Application Serial No. 16/850,283Page 3 of 22 Reply responsive to Office Action dated January 31, 2022 Reply dated: April 7, 2022 target blocks, wherein the header information of the target blocks includes at least part of blockchain version information, function-value information on its corresponding preceding block, specific-tree function-value information, block-creation time information, nonce information, and block-mining difficulty information, a process of applying the storage- optimizing operation to the target blocks by (iii-1) deleting the information on the transactions included in the target blocks or (iii-2) deleting the information on the transactions included in the target blocks and transmitting the information on the transactions included in the target blocks to other storage, to thereby generate the optimized blocks.


	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1,5, 6-7,12,16-17,21-23,28 and 32. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496